Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 15/569,400 filed 10/26/2017 is in response to Applicant’s request for continued examination, RCE, filed 10/21/2021. It is also in response to information disclosure statement, IDS, filed 10/21/2021. Applicant’s response has been given full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
Claims 17, 19-24, 26-33 are currently pending in this application. All the claims are under full consideration. This Application is in condition for allowance. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.

Allowed Claims 
 Claims 17, 19-24, 26-33 are allowed over prior art of record.
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards a composite powder for use in an anode of lithium-ion battery, the composite powder comprising carbon-based matrix material and silicon particles embedded in the matrix, where an interface between the silicon and the matrix material is present and where Si-C chemical bonds are present at the interface, and the interface is free of crystalline silicon carbine. The invention is also directed towards a method of manufacturing the composite powder, and a lithium ion battery having an anode comprising the composite powder. 
The closest prior art is considered to be Yue Min et al. (CN103682287) and Troegel et al. (U.S. PG Publication 2014/0287315)
Yue Min discloses a silicon-based composite negative electrode material for lithium ion battery formed by a milling method of silicon and carbon-containing compound in a solvent. Yue Min, however, does not disclose an interface is present between the matrix material and the silicon particles wherein Si-C chemical bonds are present at the interface and the interface is free of crystalline silicon carbide. Yue Min also does not disclose the claimed method steps of forming the composite powder providing silicon particles, wherein the silicon particles have surface free of any oxide, and contacting the surface of the silicon particles with oxygen-free carbon-containing compound at a temperature less than 300 °C in order to obtain a reaction between the silicon and carbon-containing compounds. 
Troegel discloses a Si-C composite for use in anode material and the silicon surface can be chemically functionalized so as to have a Si-alky structure achieved by carbonization process. But 
None of the above prior art references disclose the claimed composite powder comprising carbon-based matrix material and silicon particles embedded therein and an interface having Si-C chemical bond and that is free of silicon carbide is present. The references also do not disclose the method of manufacturing the composite powder. 
 The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claim 17, 19-24, 26-33 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722